IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


NICHOLAS D. ANDREWS                                        :   No. 272 MAL 2017
                                                           :
                                                           :
                  v.                                       :   Petition for Allowance of Appeal
                                                           :   from the Order of the Superior
CROSS ATLANTIC CAPITAL PARTNERS,                           :   Court
INC.                                                       :
 -------------------------------------------------------   :
 NICHOLAS D. ANDREWS                                       :
                                                           :
                                                           :
                  v.                                       :
                                                           :
                                                           :
DONALD R. CALDWELL                                         :
                                                           :
                                                           :
PETITION OF: CROSS ATLANTIC CAPITAL                        :
PARTNERS, INC. AND DONALD R.                               :
CALDWELL                                                   :

                                       :                       No. 273 MAL 2017
 NICHOLAS D. ANDREWS                   :
                                       :
           v.                          :                       Petition for Allowance of Appeal
                                       :                       from the Order of the Superior
                                       :                       Court
CROSS ATLANTIC CAPITAL PARTNERS,       :
INC.                                   :
______________________________________ :
                                       :
NICHOLAS D. ANDREWS                    :
                                       :
           v.                          :
                                       :
                                       :
DONALD R. CALDWELL                     :
                                       :
                                       :
PETITION OF: CROSS ATLANTIC CAPITAL    :
PARTNERS, INC. AND DONALD R.           :
CALDWELL                               :
                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of October, 2017, the Petition for Allowance of Appeal is

DENIED.




                      [272 MAL 2017 and 273 MAL 2017] - 2